Title: From James Madison to Richard Cutts, 12 October 1817
From: Madison, James
To: Cutts, Richard


Dear SirMontpellier Ocr. 12. 1817
Your favor of the 8th. has been duly recd. as was that from Mrs. C. to her sister. I thank you for your attention to the Gardiner. Bizet has indicated a disposition to remain with us; and it is probable will suit the place better than a stranger, till we shall be able to avoid the expence altogether. The entire ignorance of our language and of the habits of the blacks wd be serious difficulties to be encountered by the stranger in question.
I have not recd a single Weekly Register from Niles, since I left Washington, altho’ I presume he has not failed to forward them. Perhaps they are sunk in the Post office at Washington, or are sent inconsiderately to the President. Will you be so good as to enquire; and if possible reclaim the lost numbers, without which my sett will be deeply injured. May I trouble you also to procure from Mr. Rush & send me, Marbois’ history of Arnolds treason, which I lent him. It is, I believe, a bound Copy in the French original, and a present to me from the Author. Perhaps Mr. R. may have erroneously supposed it was a public and not a private property, and intended by me to remain in the Dept. of State. We are all well & unite in cordial regards & good wishes.
James Madison
